Citation Nr: 0001720	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-17 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for broken ribs.

2.  Entitlement to service connection for headaches, 
blackouts, and dizziness.

3.  Entitlement to service connection for brain concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision of the 
New York, New York Department of Veterans Affairs Regional 
Office (RO), which denied the veteran's claims of entitlement 
to service connection for broken ribs, for headaches, 
blackouts, and dizziness, and for a brain concussion.  The 
veteran submitted a notice of disagreement with that rating 
decision in July 1997.  In January 1998, the RO provided the 
veteran with a statement of the case.  The veteran's 
substantive appeal was filed subsequently in the same month.

A personal hearing was held at the RO in October 1998.  In 
November 1998, the RO issued a supplemental statement of the 
case to the veteran. 


FINDINGS OF FACT

1.  There is competent evidence of record indicating that the 
veteran sustained a brain concussion and a contusion of his 
left chest wall during service.

2.  The evidence of record does not make a plausible showing 
that the veteran has a current medical condition involving 
headaches, dizziness, and blackouts, or involving residuals 
of a brain concussion, fractured ribs, or contusion of the 
left chest wall.

3.  The evidence of record does not make a plausible showing 
that any current medical condition of the veteran is related 
to the brain concussion or contusion of his left chest wall 
sustained during service.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for broken ribs has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A well-grounded claim of entitlement to service 
connection for headaches, blackouts, and dizziness has not 
been presented.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A well-grounded claim of entitlement to service 
connection for brain concussion has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that the veteran was injured on 
October 2, 1942 when the automobile in which he was riding 
collided with a bus near Nashville, Tennessee.  He was 
treated at the dispensary from October 2-7, 1942.  He did not 
enter a coma or otherwise lose consciousness.  He was given 
provisional diagnoses of brain concussion, frontal head 
wound, and contusion of the left chest wall.  His left 8th 
and 9th ribs were taped.  On October 7, 1942, the veteran was 
transferred to the 48th Evacuation Hospital in Murfreesboro, 
Tennessee.  He was diagnosed with a brain concussion.  X-rays 
of the skull and ribs were negative.  The veteran was 
transferred to the Station Hospital at Camp Forrest, 
Tennessee on October 11, 1942 for observation.  His condition 
on admission was noted to be normal.  The report of an 
examination performed upon him on October 12, 1942 identified 
no symptoms related to the injuries with which he had been 
diagnosed.  The hospital records indicate that the veteran 
was found to have "no disease" and was discharged to duty 
on October 14, 1942.

The service medical records contain no documentation that the 
veteran received further treatment for the injuries diagnosed 
after the accident or for residuals thereof.  The separation 
examination performed upon the veteran in January 1946 was 
negative for headaches, dizziness, blackouts, or for other 
symptoms of neurological or musculoskeletal disorders.  
However, service medical records indicated that the veteran 
had had brief outbursts of violence twice in December 1942 
after consuming alcohol.  The records showed that on these 
occasions, he was diagnosed with acute alcoholism.  After the 
second incident, which occurred on December 31, 1942, he was 
admitted to Station Hospital at Camp Gordon, Georgia.  From 
there he was discharged to duty on January 3, 1943.

Included in the claims file was a certificate prepared by the 
veteran's private physician in May 1948 in connection with a 
May 1948 claim for other alleged disabilities.  In this 
certificate, which also was received by the RO in May 1948, 
the physician stated that the veteran had had office visits 
on February 11, 16, 20, and 25, 1948 and had been seen on 
those occasions for nervousness, hypotension, and lumbosacral 
neuritis.

Also contained in the claims file was the report of a VA 
compensation and pension general medical examination that the 
veteran underwent in July 1948 in connection with the same 
May 1948 claim.  The conclusion of the examiner was that 
there was no "medical disease" or neuropsychiatric illness.  
In contrast, the report of the medical history taken during 
the examination noted that the veteran complained of 
suffering from headaches at that time.  It also documented 
that the veteran said that he had experienced dizziness, 
fainting spells, and nervous trouble.  However, the report of 
a VA neuropsychiatric examination performed upon the veteran 
on the same date as the general medical examination 
identified no neuropsychiatric disorder.

In addition, the claims file contained records of outpatient 
treatment received by the veteran at the VA Medical Center 
(VAMC) in Albany, New York from May 1994 through October 1996 
and of his hospitalizations there in April 1994 and in May 
1996-June 1996.  These records documented that the veteran 
underwent surgery for peripheral vascular disease of the left 
and right legs, carotid stenosis, a right eyelid condition, 
and degenerative joint disease in the left shoulder and the 
spine.  The records indicated that the veteran underwent 
vascular surgery in his left leg in May 1996 and in his right 
leg in June 1996.  A clinical note made in August 1996 stated 
that the veteran had complained of some blurred vision since 
the surgery.  Reports of optical examinations received by the 
veteran in June 1996 and October 1996 record that he 
complained of blurred vision in both eyes.  He was evaluated 
for an optic nerve disorder as well as a new prescription and 
was diagnosed with entropion in the right eye.  Reports 
concerning audiological examinations received by the veteran 
showed that he was diagnosed with bilateral hearing loss in 
September 1996, when he was recommended for a hearing aid, 
and that he complained in October 1996 of occasional 
disequilibrium. 

The veteran testified at his personal hearing in October 
1998.  He stated the circumstances surrounding his being 
injured during service.  He recounted that during the 
automobile accident, his head hit and cracked the windshield 
of the car in which he was riding and that his elbows hit his 
ribs as he grasped the dashboard.  He testified that he was 
hospitalized with his ribs strapped and his forehead 
bandaged.  He recalled losing consciousness sometime after, 
but not immediately after, the accident in which he was 
injured.  The veteran claimed that he had been treated during 
service at sick call for symptoms that he maintained were 
related to those injuries; he testified that he sometimes 
observed that when seen on those occasions the individual did 
not "write anything down."  When asked by the hearing 
officer, the veteran affirmed that he had not been receiving 
treatment for headaches, blackouts, dizziness, or residuals 
of a head injury.  He could not direct the hearing officer's 
attention to any private medical records of such treatment 
since service.  He testified that he no longer had blackouts 
or dizziness.  However, he asserted that he sometimes had 
headaches, which he said came on suddenly.  During his 
testimony, the veteran described the headaches as subtle and 
as "awful."  He stated that the last headache he 
experienced occurred two months earlier.

II.  Analysis

The veteran and his representative argue that the veteran is 
entitled to compensation for residuals of a cerebral 
concussion, for headaches, dizziness, and blackouts, and for 
residuals of broken ribs.  They maintain that the veteran has 
current medical conditions involving these pathologies and 
that these conditions are the outgrowth of injuries received 
by the veteran during his service.

Service connection can be awarded for disability resulting 
from personal injury suffered or disease contracted in the 
active service.  38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. § 
3.303(a) (1999).  However, a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  If the evidence of record does not 
show that the claim is well grounded, the Board has no 
jurisdiction to proceed to adjudicate its merits.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

The threshold issue before the Board is whether there is 
evidence of record sufficient to render well grounded the 
veteran's claims for service connection.

A claim need not be established conclusively in order for it 
to be well grounded.  It is sufficient if the evidence of 
record establishes a plausible claim, one which is either 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In particular, the 
evidence of record must show: a current disability; the 
incurrence (or, in the case of preexisting conditions, the 
aggravation) of an injury or disease during service; and a 
causal nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

Evidence of record, unless incredible on its face, will be 
accepted as credible for the purposes of determining whether 
a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, incompetent evidence will not be 
considered.  Grottveit v. Brown,  5 Vet. App. 91.  Each 
element of a well-grounded claim must be supported by 
evidence that is competent with regard to the issue in 
concern.  In most instances, only authoritative medical 
evidence may establish the first and third elements of a 
well-grounded claim.  Although a layperson is competent to 
describe his own symptoms, see Savage v. Gober, 10 Vet. App. 
488 (1997), the first element of a well-grounded claim 
usually requires that the record contain a current medical 
diagnosis.  Caluza, 7 Vet. App. at 506.  The second element 
of a well-grounded claim, the incurrence or aggravation of an 
injury or disease during service, may be supported by lay or 
medical evidence depending on whether the issue in concern is 
an ordinary factual one (such as whether a person experienced 
an injury during service) or is medical in nature (such as 
the nature and effects of the injury sustained).  See 
Grottveit, 5 Vet. App. 91.  The third element of a well 
grounded claim, a causal nexus between the inservice 
incurrence or aggravation of injury or disease and the 
current disability, requires a determination of medical 
causation or etiology.  The record must contain medical 
evidence in the form of an opinion by a physician or other 
medical expert that this nexus exists.  See Caluza, 7 Vet. 
App. at 506.  Lay testimony may be competent on this issue as 
well.  See Savage, 10 Vet. App. 488.  However, lay testimony 
standing alone will not be sufficient evidence of any medical 
proposition that must be shown in order to establish a well-
grounded claim.  See Elkins v. West, 12 Vet. App. 209; Voerth 
v. West, 13 Vet. App. 117 (1999); see also Routen v. Brown, 
19 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998).

Turning to the veteran's claims of entitlement to service 
connection, the Board finds that well-grounded claims are not 
presented by the evidence of record.  

The evidence shows that the veteran sustained a brain 
concussion, accompanied by a head wound, during his service.  
The evidence also indicates that it is possible that the 
veteran fractured his left ribs during service.  Thus, the 
second element of a well-grounded claim is established by the 
record.  

As to the first element of a well-grounded claim, the 
existence of a current disability, the Board, as required, 
accepts as true the hearing testimony of the veteran that he 
experiences headaches, as well as the 1996 medical 
documentation that the veteran experienced occasional 
disequilibrium and blurred vision.  See King, 5 Vet. App. at 
21.  However, the record contains no medical opinion 
diagnosing the veteran with any disorder related to these 
symptoms.  Also accepted as true is the medical evidence that 
the veteran suffers from degenerative joint disease in the 
left shoulder and spine.  However, the record contains no 
medical opinion that this disorder represents the residuals 
of any fracture of the ribs.  Therefore, the Board finds that 
there is no competent evidence of record that the veteran has 
the medical disorders which he claims.  In the absence of 
such evidence, there can be no well-grounded claim for 
compensation.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such disease or 
injury resulted in a present disability).

Furthermore, the evidence of record establishes no causal 
connection between the current disabilities alleged by the 
veteran and the injuries that he received during service.  
The record contains no medical opinion establishing such a 
connection.  Nor does the record demonstrate the continuity 
of symptomatology since service that might provide the 
occasion for such a medical opinion.  See Savage, 10 Vet. 
App. 488; Voerth, 13 Vet. App. at 120 (until a claimant 
"presents competent medical evidence to provide a 
relationship between [the] current disability and either an 
in-service injury or [a] continuous symptomatology, his claim 
cannot be considered well grounded").

The Board notes that a claimant who has not presented a well-
grounded claim is not entitled to invoke VA's duty to assist 
under 38 U.S.C.A. § 5107(a).  See Morton v. West, 12 Vet. 
App. 477 (1999).

Finally, the Board has considered the "benefit of the 
doubt" doctrine asserted by the veteran's representative in 
its brief on appeal.  See 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).  However, as the veteran's claim 
does not meet the threshold of being well grounded, a 
weighing of the merits of the claim is not warranted and the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the veteran's hearing testimony in 
making its decision.  Although his testimony is considered 
credible insofar as he described his inservice injuries and 
his belief in the merits of his claims, as noted earlier, he 
is not shown to be competent to offer an opinion as to 
medical diagnosis or etiology.


ORDER

As a well-grounded claim has not been presented, entitlement 
to service connection for broken ribs is denied.

As a well-grounded claim has not been presented, entitlement 
to service connection for headaches, blackouts, and dizziness 
is denied.

As a well-grounded claim has not been presented, entitlement 
to service connection for brain concussion is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

